Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received December 23, 2020:
Claim 3 has been amended and Claims 4, 8, 11, 16-20 have been cancelled.
Claims 1-3, 5-7, 9-10, 12-15 & 21-27 are pending in this office action.
The 112 rejection has been withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1,75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: Original claim 15 claims wherein a potential of the electrode does not decrease by more than 0.1 volts at a current density less than 20 mA/cm2, however there is no antecedent basis in the instant specification.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Andre Laudner on 1/26/21.

Cancel the following claims: 
Claims 25-26

Amend claim 1 as follows:
1. (Currently Amended) An electrode for use in an all-iron redox flow battery, comprising: a plastic mesh positioned adjacent to flow plate channels, the flow plate channels and the plastic mesh configured for receiving and directing an iron salt electrolyte pumped from an electrolyte source of the all-iron redox flow battery; and a coating on the plastic mesh to form a coated plastic mesh for plating iron metal from the iron salt electrolyte, wherein the coating is a hydrophilic coating or a conductive coating, and the coating is selected for interfacing with the iron salt electrolyte as used in the all-iron redox flow battery; wherein an electrode reaction potential is less than 0.8 V; and wherein the coated plastic mesh has an open area of 15% to 65% and an open volume of 10% to 70%

Amend claim 2 as follows:
2. (Currently Amended) The electrode of claim 1, wherein the hydrophilic coating is selected from: 

Amend claim 23 as follows:
23. (Currently Amended) An electrode for use in an all-iron redox flow battery, comprising: a plastic mesh positioned adjacent to flow plate channels, the flow plate channels and the plastic mesh configured for receiving and directing an .

Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12-15 and 21-24 and 27 allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to teach or suggest:
With respect to claim 1, a plastic mesh positioned adjacent to flow plate channels, the flow plate channels and the plastic mesh for receiving and directing an  a coating on the plastic mesh to form a coated plastic mesh for plating iron metal from the iron salt electrolyte, wherein the coating is a hydrophilic coating or a conductive coating, and the coating is selected for interfacing with the iron salt electrolyte as used in the all-iron redox flow battery.
With respect to claim 23,  a plastic mesh positioned adjacent to flow plate channels, the flow plate channels and the plastic mesh configured for receiving and directing a flowing electrolyte pumped from one of a plurality of tanks of the all-iron redox flow battery: and a coating on the plastic mesh to form a coated plastic mesh for plating an iron electro-active material on the electrode from the flowing electrolyte, wherein the coating is selected for interfacing with the flowing electrolyte as used in the all-iron redox flow battery and an all-iron redox reaction of the all-iron redox flow battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN AKHTAR/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723